department of the treasury internal_revenue_service washington d c d e_p u t y c h i e f c ou n s e l date number release date cc corp b06 postn uilc internal_revenue_service national_office field_service_advice memorandum for attn from acting associate chief_counsel corporate cc corp subject this memorandum constitutes chief_counsel_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this field_service_advice is not binding on examination and appeals and is not a final case determination disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection see sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration dutie sec_1all references herein to the internal_revenue_code i r c are to the code of as amended and in force for the years at issue herein with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent shareholder a sub sub aa shareholder shareholder b shareholder c country d country e dollar_figurea dollar_figureb q r s d e date date date year year introduction sub joined parent’s consolidated_group during the last q days of the consolidated group’s calendar tax_year and became a subsidiary in parent’s consolidated_group parent made a dividend distribution to shareholder c a foreign_corporation which is not a member of the consolidated_group r-day before sub had joined the consolidated_group sub purportedly incurred a loss during the last q days of parent’s consolidated group’s calendar tax_year and thus sub had a deficit in its current_earnings_and_profits ensuring that parent also had a deficit in its current_earnings_and_profits parent’s accumulated_earnings_and_profits available for the dividend distribution on date will be substantially reduced if sub 1's loss is prorated over parent’s 12-month year calendar tax_year dividends that are paid to shareholder c are subject_to a percent withholding_tax reportable on form_1042 thus if parent’s accumulated_earnings_and_profits available for distribution on date is substantially reduced then the amount of dividends subject_to the withholding_tax is reduced as well this memorandum will examine the following three issues issues a in determining the amount of accumulated_earnings_and_profits to the date of a distribution is a taxpayer required to show where it is possible the actual interim earnings_and_profits to the date of a distribution instead of using the daily proration method more specifically does the cannot be shown language of sec_1_316-2 require the taxpayer to prove to the extent that it is possible the amount of interim earnings_and_profits available as of the distribution date b whether allowing the taxpayer to use the daily proration method provided in sec_1_316-2 is consistent with the treatment afforded to the third and fourth situations described in rev_rul whether the daily proration method employed in sec_1_316-2 for determining the amount of accumulated_earnings_and_profits to the date of a distribution allows any part of a loss incurred by a subsidiary after it becomes part of a consolidated_group to be allocated to the earlier part of the parent’s tax_year before the subsidiary became a member of the group and thus before the parent’s distribution whether the dollar_figurea expense that a corporation purportedly incurred after it had joined the consolidated_group constitutes a recognized_built-in_loss under sec_382 conclusions a sec_1_316-2 permits the taxpayer to adopt the daily proration method and does not require the taxpayer to show even where it is possible the actual amount of interim earnings_and_profits to the date of the distribution b sec_1_316-2 is consistent with the treatment afforded to the third and fourth situations addressed in revrul_74_164 the loss that sub supposedly incurred during the last q days of parent’s consolidated group’s tax_year should not be prorated over parent’s 12-month calendar tax_year ie this loss should not be prorated to the date of the distribution therefore this loss should not affect the amount of accumulated_earnings_and_profits that was available when parent paid a dollar_figureb dividend to shareholder c on date based on the facts provided and assumed the dollar_figurea expense does not appear to constitute a recognized_built-in_loss facts in year sub was acquired by parent a domestic_corporation and by shareholder a parent received an option to acquire or have sub acquire the sub common_stock held by shareholder a well before date the following ownership structure had existed a sub was a wholly owned subsidiary of parent b aa shareholder a country d corporation held d of the voting_stock and e of the other classes of stock of parent and c aa shareholder was an indirect wholly owned subsidiary of shareholder b a country e corporation on or about date the following events occurred a aa shareholder sold its parent stock to shareholder c a foreign_corporation that was formed by aa shareholder and shareholder a to acquire parent’s stock b shareholder c issued to aa shareholder a r-day promissory note for dollar_figureb in consideration for parent’s stock c parent paid a dollar_figureb dividend to shareholder c and d shareholder c gave to aa shareholder the dollar_figureb dividend payment to satisfy the r-day promissory note on or about date sub redeemed its stock from shareholder a and became a wholly owned subsidiary of sub which is a wholly owned subsidiary of parent because sub was an indirect subsidiary of parent sub was included in the parent year consolidated_group return sub purportedly incurred a loss for the period from 2we assume that shareholder a’s interest in sub exceeded percent 3through our discussions with you we have learned that a parent did not have any current_earnings_and_profits for year b parent did have accumulated_earnings_and_profits at the beginning of year and c parent incurred an operating deficit during year date through date this loss was largely attributed to bonus payments that were scheduled to be paid during the last s weeks of year because sub was a member of the consolidated_group purportedly when it incurred this loss sub contends that it should be permitted to prorate this loss on a daily basis over the parent’s entire year tax_year if this approach is adopted the amount of accumulated_earnings_and_profits that was available to parent for the dividend that it paid on date would be substantially reduced issue a in determining the amount of accumulated_earnings_and_profits to the date of a distribution is a taxpayer required to show where it is possible the actual interim earnings_and_profits to the date of a distribution instead of using the daily proration method more specifically does the cannot be shown language of sec_1_316-2 require the taxpayer to prove to the extent that it is possible the amount of interim earnings_and_profits available as of the distribution date b whether allowing the taxpayer to use the daily proration method provided in sec_1_316-2 is consistent with the treatment afforded to the third and fourth situations described in rev_rul you have advised us that the service can demonstrate a greater amount of interim earnings_and_profits available on the date of the distribution than the daily proration method would provide the analysis that follows will consider whether the service can require a taxpayer to show the amount of accumulated_earnings_and_profits available on the date of the distribution if it is possible to do so that is does the cannot be shown language of sec_1_316-2 require the taxpayer to prove the amount of interim current_earnings_and_profits available on the distribution date to the extent that it is possible if that is not so we will consider whether the regulation is consistent with respect to how the service treated the third and fourth situations set forth in revrul_74_164 conclusion a the regulation permits the taxpayer to adopt the daily proration method and does not require the taxpayer to show even where possible the actual amount of interim earnings_and_profits to the date of the distribution 4the consolidated_return_regulations will not be considered with respect to the first issue but will be discussed during the analysis of the second issue moreover because the year tax_year is at issue only the consolidated regulations in effect during year will be referred to in this field_service_advice memorandum unless otherwise noted b the regulation is consistent with the treatment afforded to the third and fourth situations addressed in the revenue_ruling law and analysis a the last sentence of sec_1_316-2 provides that i n any case in which it is necessary to determine the amount of earnings_and_profits accumulated since date and the actual earnings_and_profits to the date of a distribution within any taxable_year whether beginning before date or in the case of an operating deficit on or after that date cannot be shown the earnings_and_profits for the year or accounting_period if less than a year in which the distribution was made shall be prorated to the date of the distribution not counting the date on which the distribution was made emphasis added the following example illustrates an application of the above regulation company z has accumulated_earnings_and_profits of dollar_figure on january of year the company incurs an operating loss of dollar_figure during the year and distributes dollar_figure to its shareholder on july of year if the taxpayer demonstrates the exact date when the operating deficit was incurred the taxpayer can allocate the entire deficit to the period when the deficit was incurred here if company z can demonstrate ie show that its operating deficit for year was incurred during the first six months of year two then the entire dollar_figure operating loss will reduce the amount of accumulated_earnings_and_profits available for distribution accordingly in this scenario only dollar_figure of accumulated_earnings_and_profits would be available on july to be taxed as a dividend when the distribution was made see bittker eustice federal income_taxation of corporations shareholders ex 7th ed on the other hand if company z cannot determine ie show the amount of accumulated_earnings_and_profits available on the date of the distribution company z must prorate the operating deficit on a daily basis for the year here if the operating deficit is prorated on a daily basis then dollar_figure of the loss is allocated to the first six months of year and the remaining dollar_figure of the loss is allocated to the last six months of the year thus the computed amount of accumulated_earnings_and_profits available on the date of the distribution for dividend treatment is dollar_figure that amount is based on the dollar_figure of accumulated_earnings_and_profits on january of year less the dollar_figure of year loss allocated to the july distribution date id in the instant case the taxpayer had accumulated_earnings_and_profits at the beginning of the taxable_year it had no current_earnings_and_profits for the taxable_year because it had an operating loss it had made a distribution to one or more of its shareholders during the taxable_year in this situation we conclude that the regulation contemplates using a proration method unless the taxpayer chooses to and can demonstrate ie show the amount of interim earnings_and_profits to the date of the distribution in other words we conclude that the regulation allows the taxpayer to use the daily proration method as the default instead of choosing to prove the amount of earnings_and_profits as of the date of the distribution this approach is consistent with the tenor of a footnote in general counsel memorandum gcm the second footnote of the gcm provides that w e the service question whether corporations ordinarily close their books prior to year end so that an accurate computation of interim earnings can actually be made furthermore even if an accurate interim earnings can be computed the administrative burden to the service in confirming that computation could be overwhelming the first sentence of the quoted language presumes that the taxpayer should not be required to close its books in order to show the amount of its interim earnings_and_profits the writer of the gcm criticizes in the second sentence the notion of allowing a taxpayer to show the amount of interim earnings_and_profits although the writer may have considered it desirable to mandate that all taxpayers prorate their operating losses the regulation expressly permits the taxpayer to show the amount of interim earnings_and_profits as of the date of the distribution presumably any taxpayer by closing its books could show the amount of earnings_and_profits available for distribution as of any interim date if this regulation were thus construed as requiring a taxpayer to close his books where necessary in order to show the amount of earnings_and_profits the proration method would never be required on the other hand if this regulation were construed as requiring a taxpayer to show the amount of earnings_and_profits available as of the date of distribution but without requiring the taxpayer to close its books to do so a taxpayer could easily thwart such a requirement by simply demonstrating that the amount of just one item_of_income or expense to the date of distribution was incapable of being shown accordingly we conclude that this regulation should be construed as permitting a taxpayer the choice of demonstrating the amount of earnings_and_profits available as of the date of distribution as such the regulation should be construed as meaning that in the absence of making a choice the taxpayer is then required to use the daily proration method thus a preferred construction of the cannot be shown language of sec_1 b is cannot be shown by the taxpayer if he chooses to do so in sum under sec_1_316-2 the taxpayer is permitted but is not required to show the amount of interim earnings_and_profits available at the date of the distribution even if it arguably could be done accordingly the service should not challenge the taxpayer’s use of the proration method ie the default method if the operating loss was properly allocated under this method but the following discussion shows that it was not properly allocated b you have asked us whether sec_1_316-2 is inconsistent with revrul_74_164 the revenue_ruling contains four situations that discuss how earnings_and_profits may be prorated here only the third and fourth situations are relevant the third and fourth situations are calculations in each calculation the corporation has a positive accumulated_earnings_and_profits at the beginning of the year b no current_earnings_and_profits for the year because it incurs an operating deficit by the end of the year and c makes a distribution to its shareholder in the middle of the year in situations three and four the operating loss was prorated on a daily basis to the date of the distribution if the calculations are examined in isolation one might conclude that the revenue_ruling mandates that a taxpayer must prorate its operating losses on a daily basis without regard to whether the taxpayer can show the actual amount of interim earnings_and_profits such an approach would indeed be inconsistent with the regulation that indicates that the taxpayer must prorate if it cannot show the amount of interim earnings_and_profits available to the date of the distribution the regulation and revenue_ruling are not inconsistent however in situations three and four of the revenue_ruling the ruling does not indicate whether the accumulated_earnings_and_profits were capable of being shown or that the taxpayer has attempted or elected to do so thus for both situations the absence of any facts indicating that the taxpayer chose or tried to demonstrate the actual amount of earnings_and_profits available for distribution as of the date of the distribution requires use of the daily proration method as the default method this is consistent with the analysis set forth above concluding that the daily proration method should be employed unless the taxpayer actually demonstrates the amount of interim earnings_and_profits to the date of the distribution issue whether the daily proration method employed in sec_1_316-2 for determining the amount of accumulated_earnings_and_profits to the date of a distribution allows any part of a loss incurred by a subsidiary after it becomes part of a consolidated_group to be allocated to the earlier part of the parent’s tax_year before the subsidiary became a member of the group and thus before the parent’s distribution the last sentence of sec_1_316-2 provides in relevant part that the earnings_and_profits for the year in which the distribution was made shall be prorated to the date of a distribution emphasis added in the case at issue we are considering a distribution made by the parent of a consolidated_return group to its shareholder which is not a member of the consolidated_group after the distribution and during the last q days of parent’s consolidated group’s tax_year a corporation ie sub joined the consolidated_group sub had a deficit in its earnings_and_profits from a loss that supposedly was generated after sub had joined the consolidated_group parent’s earnings_and_profits includes the tiered up earnings_and_profits of sub hence if all of parent’s earnings_and_profits are to be prorated over parent’s 12-month tax_year this will effectively allocate most of sub 1's loss to a period before sub was a member of parent’s consolidated_group this serves to reduce parent’s accumulated_earnings_and_profits as of the date of the distribution thus reducing the amount of the distribution to be taxed as a dividend conclusion the loss that sub supposedly incurred during the last q days of the consolidated group’s tax_year should not be prorated to the date of the distribution therefore this loss should not affect the amount of parent’s accumulated_earnings_and_profits that was available when parent paid a dollar_figureb dividend to shareholder c on date law and analysis a construction of a consolidated_return regulation a legislative_regulation that produces an unreasonable result should be ignored in favor of one producing a reasonable result in computing parent’s accumulated_earnings_and_profits to the date of the distribution it is unreasonable to prorate sub 1's loss to a period in parent’s tax_year before sub became a member of the group a proration of earnings and losses formula presumes that such loss could have been incurred by the consolidated_group over the period of the allocation where a subsidiary incurs a loss after it becomes a member of the consolidated_group it is not possible that any part of the loss could have been incurred before the subsidiary became a member of the group in fact to the extent that any such loss was allocated to a period before the subsidiary became a member of the consolidated_group the consolidated_group could not deduct that loss rather the subsidiary would deduct the loss in its short separate_return_year ending on the date that the subsidiary became a member of the consolidated_group accordingly it is inconsistent for the consolidated_group to deduct the loss and then to assert that any part of this loss affects parent’s accumulated_earnings_and_profits to the date of the distribution ie a period before sub became a member of the consolidated_group the last sentence of sec_1_316-2 can be construed in either of two reasonable ways both of these constructions will generate the same result under either construction sub 1's loss will have no effect on the amount of parent’s accumulated_earnings_and_profits available as of the date of the distribution first construction sec_1_316-2 directs that a parent of a consolidated_group must prorate all of its earnings_and_profits including the tiered up earnings_and_profits nevertheless 5the last sentence of sec_1_316-2 provides in relevant part that the earnings_and_profits for the year in which the distribution was made shall be prorated to the date of a distribution emphasis added sec_1_316-2 does not actually indicate over what tax_year the earnings_and_profits will be prorated it is reasonable to conclude however that the earnings_and_profits should be prorated over the tax_year in which the earnings_and_profits were incurred for a stand alone corporation the tax_year for which earnings were incurred will also be the tax_year of the entity that is making the distribution yet in the context of a consolidated_return where we are examining tiered up earnings_and_profits those years can differ however the proration should be done with regard to the year in which the earnings_and_profits were incurred this means that two prorations are necessary to determine the amount of parent’s earnings_and_profits to the date of the distribution the first proration is for the earnings_and_profits tiered up to parent from sub these earnings_and_profits were incurred over sub 1's short tax_year and thus should be prorated over that period accordingly under that proration zero earnings_and_profits are allocated to any period before sub became a member of parent’s group the second proration is for parent’s actual earnings_and_profits incurred over parent’s full calendar_year thus no amount of sub 1's negative earnings_and_profits will be allocated to the period of the consolidated_group ending on the date of the distribution therefore sub 1's loss is irrelevant for determining the accumulated_earnings_and_profits of parent available on the date of the distribution second construction a second reasonable construction of the language of sec_1 b requires for determining parent’s earnings_and_profits as of the distribution date that an initial separate proration of sub 1's earnings_and_profits be made with regard to its short tax_year after this proration the taxpayer will then prorate parent’s earnings_and_profits over parent’s 12-month tax period but will exclude the tiered up earnings_and_profits of sub which has been independently prorated adding these two prorated_amounts provides the total amount of parent’s earnings_and_profits as of the date of parent’s distribution the literal language of sec_1_316-2 supports this interpretation that regulation provides that i n any case in which it is necessary to determine the amount of earnings_and_profits accumulated and the actual earnings_and_profits to the date of a distribution within any taxable_year cannot be shown the earnings_and_profits for the year in which the distribution was made shall be prorated to the date of the distribution parent’s earnings_and_profits include the amount of sub 1's earnings_and_profits that is tiered up to parent hence in determining the amount of parent’s earnings_and_profits to the date of parent’s distribution it is necessary to determine the amount of sub 1's earnings_and_profits to that date thus the literal language of sec_1_316-2 requires an independent proration of sub 1's earnings_and_profits to the date of parent’s distribution this in turn means that sub 1's earnings_and_profits should be prorated over sub 1's short tax_year instead of over parent’s calendar_year of course sub 1's short tax_year begins after the date of parent’s distribution because the amount of sub 1's loss prorated to the date of the distribution is zero no portion of the loss is taken into account at the date of parent’s distribution sec_1_1502-80 provides that when the consolidated regulations are silent with respect to the resolution of an issue the general provisions of the internal_revenue_code govern therefore the result mandated under sec_1_316-2 controls issue whether the dollar_figurea expense that a corporation purportedly incurred after it had joined the consolidated_group constitutes a recognized_built-in_loss under sec_382 sub paid bonuses during the short_period ie the last s weeks of the consolidated group’s tax_year these bonus payments caused sub to incur an dollar_figurea expense if the dollar_figurea expense does not constitute a recognized_built-in_loss then sec_382 will not prevent the taxpayer ie the parent of the consolidated_group from deducting the dollar_figurea expense conclusion based on the facts provided the dollar_figurea expense does not constitute a recognized_built-in_loss law and analysis sec_382 provides that a recognized_built-in_loss means any loss recognized during the recognition period7 on the disposition of any asset sec_1_1502-80 during the relevant year provided that the code or other law shall be applicable to the group to the extent the regulations do not exclude its application thus for example in a transaction to which sec_381 applies the acquiring_corporation will succeed to the tax_attributes described in sec_381 furthermore sec_269 sec_304 and sec_482 apply for any consolidated_return_year 7the recognition_period is the five-year period that begins on the date when there is an ownership_change of the loss_corporation see sec_382 sec_382 provides that a loss_corporation means a corporation entitled to use a net_operating_loss_carryover or having a net_operating_loss for the taxable_year in which the ownership_change occurs except to the extent provided in regulations such term includes any corporation with a net_unrealized_built-in_loss an ownership_change occurs when a the percentage of stock of the loss_corporation owned by or more percent shareholders has increased by more than percentage points over b the lowest percentage of stock of the loss_corporation or any predecessor_corporation owned by such shareholders at any time during the testing_period see sec_382 a - b we assume that an ownership_change occurred here furthermore amounts that are allowable as deductions during the recognition_period and that are attributable to periods before the change date8 will be treated as a recognized_built-in_loss for the tax_year for which they are allowable as deductions emphasis added see sec_382 sec_382 limits the use of such built- in losses for tax purposes neither sec_382 nor the regulations promulgated under sec_382 define the word attributable because sec_1374 considers the built-in_gain consequences for a subchapter_c_corporation that converts to a subchapter_s_corporation we examine the regulations promulgated under that section to determine the meaning of the word attributable sec_1_1374-4 provides in relevant part that any item of deduction properly taken into account during the recognition_period is a recognized_built-in_loss if the item would have been properly allowed as a deduction against gross_income before the beginning of the recognition_period to an accrual_method taxpayer because the regulation treats all taxpayers as accrual_method taxpayers the word attributable in sec_382 ostensibly refers to deductions that an accrual_method taxpayer was allowed to claim in its separate tax_year i e before sub had joined the consolidated_group here sub is deemed to be an accrual_method taxpayer for purposes of applying sec_382 see sec_461dollar_figure sec_461 indicates when an accrual_method taxpayer may take a deduction under sec_461 an accrual_method taxpayer is allowed to take a deduction when the all_events_test and economic_performance test are satisfied sec_461 provides that a deduction meets the all_events_test for an accrual_method taxpayer if all events occur that determine the taxpayer’s liability and the amount of the liability can be determined with reasonable accuracy the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs see sec_461 sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as such person provides such services the testing_period is the 3-year period ending on the day of any owner shift involving a 5-percent_shareholder see sec_382 8a change_date is the date of an ownership shift involving a five_percent_shareholder see sec_382 9even though sec_1_1374-4 was finalized on or about date the language contained in that regulation is relevant to this case because we are examining that language only for guidance sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income in the instant case economic_performance arguably occurred when the employees who received the bonus payments provided the services to which their bonuses related thus if the relevant employees were deemed to have provided services on each work day during the year calendar tax_year then economic_performance occurred throughout that period nevertheless the facts that were provided suggest that the all_events_test was satisfied only when the bonuses were paid during the last q days of the year calendar_year you did not advise us when each bonus payment was declared accordingly the bonus-payment amount was determined with reasonable accuracy and certainty only once the payments were made and therefore sub was only eligible to deduct these amounts in the last month of the year calendar tax_year because sub was a member of the consolidated_group at that time the dollar_figurea expense was not attributable to a period before sub became a member of the parent group consequently the expense does not constitute a recognized_built-in_loss that was subject_to the sec_382 limitation because it was attributable to sub 1's short tax_year ending on date of year case development hazards and other considerations with respect to the second issue there is some risk that a court could conclude that neither sec_1_316-2 nor the consolidated_return_regulations squarely address the issue and therefore the court could allow the taxpayer to use any reasonable method see 77_tc_1149 the tax_court held in gottesman that if the service fails to provide rules under the consolidated_return_regulations on a specific issue that is not addressed by a code section then the taxpayer is entitled to use any reasonable method despite this holding gottesman involved a penalty issue and thus the holding in that case is narrow and arguably applies only to penalty cases furthermore in the instant case allocating sub 1's loss to the date of the distribution is unreasonable accordingly we believe that if properly construed sec_1_316-2 by itself does address the issue and the rationale advanced in gottesman should not permit the taxpayer to use an allocation method in which sub 1's loss is prorated to a portion of parent’s tax period before sub became a member of parent’s consolidated_group please call if you have any further questions
